DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application filed on July 01, 2019, title: “Location Dependent Trader Voice Recording”.

Status of the Claims
Claims 1-20 are pending in the application and have been examined.

Priority
This application was filed on 07/01/2019 and claims no other priority.  For the purpose of examination, the 07/01/2019 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the PTO-1449 form with the examiner’s initials is enclosed to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 17 recite the limitation “generating a recording request to record audio associated with the trade activity in the regional jurisdiction, wherein the recording request includes trader domain name system (DNS) information associated with a location of a trader”.  However, applicant’s specification clearly describes that “the recording request includes trader DNS information and recorder DNS information” (see paragraph 5 of the Publication).  The claim step lacks the limitation “recorder DNS information”.  Without such limitation, it is unclear how the recording device is identified.  The metes and bounds of the claims cannot be understood because of the lack of definiteness in the claims.
Dependent claims 2-5, 7-16, and 18-20 are also rejected because of their dependency on their respective independent claims.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-5 recite a method for dynamically recording audio associated with a trade activity occurring in a regional jurisdiction.  Claims 6-15 and 17-20 recite a computer system and a computer program with comparable elements and limitations for implementing the method claims 1-5.  Therefore, the claims recite a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1
Claims 1, 6, and 17 recite a method for dynamically recording audio associated with a trade activity occurring in a regional jurisdiction, the method comprising:
generating a recording request to record audio associated with the trade activity in the regional jurisdiction, wherein the recording request includes trader domain name system (DNS) information associated with a location of a trader;
identifying a regional recording device in the regional jurisdiction based on the trader DNS information;
updating the recording request to identify the regional recording device as a target device for recording the audio;
transmitting the updated recording request to the regional recording device; and
recording the audio to a file in the regional jurisdiction upon commencement of the trade activity.
The claims recite a method for dynamically recording audio associated with a trade activity by generating a recording request in response to the trade request including the trader DNS information associated with a location of a trader, identifying a regional recording device in the regional jurisdiction, updating the recording request to identify the regional recording device as a target device, transmitting the updated recording request to the regional recording device, and recording the audio to a file in the regional jurisdiction.  Managing recording for trade activity has been widespread used in the trade industry (see Specification, paragraphs 2-3).  The claim steps, such as generating a recording request, identifying a regional recording device, updating the recording request to identify the regional recording device as a target device, transmitting the update recording request to the regional recording device, and hedging, insurance, mitigating risk) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The mere nominal recitation of the generic computer components such as recording device and trader domain name system do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims recite an abstract idea (Step 2A Prong 1-Yes).
Step 2A, Prong 2:
The claims recite the additional elements including a recording device, trader domain name system, a memory, and a processor (see claim 6) all are recited at the high level of generality and the limitations are done by the generically recited computer system as described in Applicant’s Specification (see paragraphs 18-22 and Figures 1-2).  Applicant’s Specification does not describe how these computer elements are different from the general computer components.  Thus, when viewed as a whole, the claims do no more than utilizing a recording device and a computer system along with the instructions to perform the generating, identifying, updating, transmitting, and recording the audio associated with a trade activity to a file.  Each claim limitation of the independent claims have been considered individually and in combination as ordered and concluded that they do not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims recite an abstract idea (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the method of recording audio associated with a trade activity by generating a recording request in response to the trade request, identifying a regional recording device in the regional jurisdiction, updating the recording request to identify the regional recording device as a target device, transmitting the updated recording request to the regional recording device, and recording the audio to a file in the regional jurisdiction.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Although a computer acts as the processing device in the claimed method, the claims do no more than implement the abstract idea of utilizing a computer system to perform the generating, identifying, updating, transmitting, and recording.  Using a computer to generate data, identify data, update date, transmit data, and record data, amount to no more than electronic information processing, which is one of the most basic functions of a computer.  Each step does no more than require a generic computer to perform generic computer functions.  The claims do not purport to improve the function of the computer itself, or to improve any (Step 2B-No).
The focus of the claims is on utilizing the computer system for generating a recording request, identifying a regional recording device, updating the recording request, transmitting the updated recording request, and recording the audio to a file.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  The claims are not directed to a new type of recording device, processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Speranza (US PUB. No. 2007/0263783) and further in view of Tassone et al. (US PUB. No. 2019/0037079) and Noonan (US PUB. No. 2018/0308173).
As per claims 1, 6, and 17, Speranza teaches a method for dynamically recording audio associated with a trade activity occurring in a regional jurisdiction (see Speranza, Abstract , para. 241), the method comprising:
Claim 6:
a memory including instructions for recording the trade activity stored thereon (see Speranza, para. 7, 49); 
a processor in communication with the memory and configured to execute the instructions to perform operations (see Speranza, para. 7, 49) comprising:
Claim 17:
accessing a trade request from a trader via a trader device in a regional location to conduct a trade in the regional location (see Speranza, para. 33, 94, 100, 107), wherein the trade request includes trader DNS information associated with a location of the trader (see Speranza, para. 33, 94);

generating a recording request to record audio associated with the trade activity in the regional jurisdiction (see Tassone, para. 79, 161), wherein the recording request includes trader domain name system (DNS) information associated with a location of a trader (see Speranza, para. 33, 94);
identifying a regional recording device in the regional jurisdiction based on the trader DNS information;
updating the recording request to identify the regional recording device as a target device for recording the audio;
transmitting the updated recording request to the regional recording device; and
recording the audio to a file in the regional jurisdiction upon commencement of the trade activity (see Noonan, para. 46).
However, none of the references disclose the limitations “identifying a regional recording device in the regional jurisdiction based on the trader DNS information; updating the recording request to identify the regional recording device as a target device for recording the audio; transmitting the updated recording request to the regional recording device…”.  Therefore, the references, individually or in combination, do not teach the method as recited in the claims. 

Dependent As per claims 2-5, 7-16, ad 18-20 depend on their respective independent claims, and therefore, the references do not teach claims for the same reasons.
Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN

Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697